07/27/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 21-0352


                                        OP 21-0352
                                                                           ALM
 CHAD BURTON HILL and LOUISA BISSE I 1E,
                                                                           JUL 27 2021
                                                                         Bowen Greenwood
              Petitioners,                                             Clerk of Supreme
                                                                                        Court
                                                                          State of Montan a

       v.
                                                                     ORDER
 MONTANA FIFTH JUDICIAL DISTRICT
 COURT,BEAVERHEAD COUNTY,
 HON.LUKE BERGER,Presiding,

              Respondent.


       Petitioners Chad Burton Hill and Louisa Bissette, via counsel, seek a writ of
supervisory control to vacate an order of the Fifth Judicial District Court,
Beaverhead County, in Cause Nos. DC-20-03960 and DC-20-3961, that removed their
attorney, Jack Morris, from representing either of them in their criminal cases on the
grounds that Morris has a conflict of interest. Petitioners maintain the District Court erred
in precluding Morris from representing Petitioners in these matters. They further request
that the District Court matters be stayed pending the resolution ofthis petition.
       Having reviewed the Petition and the challenged Order, this Court deems it
appropriate to obtain a summary response.                Therefore, in accordance with
M.R. App. P. 14(7),
       IT IS ORDERED that the Fifth Judicial District Court and the State of Montana, or
both, are each granted thirty days from the date ofthis Order, to prepare, file, and serve a
response(s) to the petition for writ of supervisory control.
       IT IS FURTHER ORDERED that the proceedings in the underlying cases are
STAYED pending this Court's decision on the Petition.
      The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioners, all counsel of record in the Fifth Judicial District Court, Beaverhead County,
Cause Nos. DC-20-03960 and DC-20-3961, and the Honorable Luke Berger, presiding.
      DATED this          day ofJuly, 2021.



                                                              Chief Justice




                                              '2